Citation Nr: 1401309	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disease, to include involvement of the feet and groin.  

2.  Entitlement to service connection for a respiratory disease.

3.  Entitlement to service connection for disability manifested by dizziness and inability to walk. 

4.  Entitlement to service connection for fatigue. 

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to service connection for light sensitivity resulting in sunburn.  

7.  Entitlement to an increased rating for otitis externa, currently evaluated as 10 percent disabling. 

8.  Entitlement to a compensable evaluation for bilateral hearing loss. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to January 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2013, the Board reopened the claim for service connection for a skin disease, and remanded the service connection claims, along with the increased rating claims for bilateral hearing and otitis externa, for additional development.  Consideration of a TDIU was deferred pending the additional development.  

The issues of entitlement to service connection for skin disease; respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn and a psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Consideration of a TDIU is deferred.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the schedular maximum 10 percent disability rating for service-connected otitis externa.

2.  Bilateral hearing loss is manifested by, at worst, level III hearing on the right and level III hearing on the left 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.87, Diagnostic Code 6210 (2013). 

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in April 2008, May 2008, and January 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in April 2008 and February 2013; the Veteran has not argued, and the record does not reflect, that the February 2013 examination reports were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The rationales for the opinions provided were based on objective findings and reliable medical principles.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2. 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85 (2013).  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Chronic otitis externa is specifically included as a disability under the schedular rating criteria, and is rated according to Diagnostic Code 6210.  A maximum rating of 10 percent is assignable for chronic otitis externa with swelling, dry, and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. 4.87.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Under Diagnostic Code 6210 pertaining to otitis externa, a 10 percent disability rating is the maximum rating allowed.  38 C.F.R. § 4.87.  The 10 percent rating contemplates swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





Analysis

Otitis Externa

The Veteran's otitis externa is rated as 10 percent disabling under Diagnostic Code 6210.  This is the maximum evaluation under that diagnostic code.  

The February 2013 VA examination report notes no signs of otitis externa.  No continuous medication was noted to be required for control, and no hearing impairment with vertigo, and/or cerebellar gait was reported.  

Although a February 2007 VA consultation record notes he had been using steroid ointment chronically in his ears, and that the ears were red, bilaterally, minimal swelling of the canals was noted.  The record reflects that after the ears were irrigated and the debris removed, the tympanic membranes appeared normal.  The examiner noted that otitis externa was not acute at that time.  

The February 2013 VA examination report notes normal external ears, normal ear canals and normal tympanic membranes.  The 10 percent evaluation is the maximum rating for otitis externa under Diagnostic Code 6210.  

The Veteran is competent to report his symptoms and although the Board has considered the lay evidence, the criteria of Diagnostic Code 6210 pertaining to chronic otitis externa contemplate symptoms to include swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Diagnostic Code 6210 does not provide for a rating higher than 10 percent for any reason, including severity of itching, but recognizes the chronic nature of the impairment.  The maximum rating available under Diagnostic Code 6210 has been assigned.  

To the extent that interference with employment has been asserted due to otitis externa, the 10 percent evaluation assigned contemplates loss of time due to exacerbations of otitis externa, if any.  38 C.F.R. § 4.1 (2013).

The Board has reviewed the lay and medical evidence of record and finds that evidence does not support a rating in excess of 10 percent for otitis externa. 

The evidence does not show findings that would warrant a higher rating in excess of 10 percent under other, potentially alternative, diagnostic codes pertaining to ear disabilities.  The Veteran's otitis externa is not manifested by ear impairment or symptomatology such as Meniere's syndrome, a loss of auricle, or neoplasm of the ear.  Accordingly, there is no basis for a rating in excess of 10 percent under alternative Diagnostic Codes 6205, 6207 and 6208.  38 C.F.R. § 4.87.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A rating higher than 10 percent for otitis externa is not warranted.  

Bilateral Hearing Loss

The Veteran asserts that a compensable rating is warranted for his service-connected bilateral hearing loss.  

VA audiologic evaluation performed in April 2008 showed pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
30
45
55
80
LEFT
30
35
70
75

Average pure tone threshold was 53 decibels on the right and 53 decibels on the left.  Discrimination ability was 86 percent in the right ear and 94 percent in the left ear.  

The results of the April 2008 VA examination constitute level II hearing on the right and level I hearing on the left.  When combined, the result is a 0 percent disability evaluation.  38 C.F.R. § 4.85 (2013).  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2013). 

VA audiologic evaluation performed in February 2013 showed pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
45
60
65
80
LEFT
45
50
70
75

Average pure tone threshold was 62 decibels on the right and 60 decibels on the left.  Discrimination ability was 88 percent in the right ear and 88 percent in the left ear.

The results of the February 2013 VA examination constitute level III hearing on the right and level III hearing on the left.  When combined, the result is a 0 percent disability evaluation.  38 C.F.R. § 4.85 (2013).  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2013). 

The Veteran is competent to report his symptoms and the Board accepts that he has difficulty hearing, and particularly with speech in a noisy environment, consistent with a moderate degree of bilateral sensorineural hearing loss noted in the April 2008 VA examination report, and as noted in the February 2013 VA examination report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The competent, objective evidence, however, does not establish that a compensable evaluation is warranted.  

To the extent that interference with employment has been asserted due to hearing loss, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based on the reported results of audiologic evaluation, there is no evidence that the Veteran's bilateral hearing loss more nearly approximates to the criteria for a compensable evaluation at any time during the appeal period.

The preponderance of the evidence is against the claim for a compensable evaluation for hearing loss; there is no doubt to be resolved.  A compensable rating for bilateral hearing loss is not warranted.

Extraschedular Consideration

The evidence shows that the Veteran's service-connected otitis externa results in no more than swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment, and bilateral hearing loss results in at worst, level III hearing on the right and left; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected otitis externa and bilateral hearing loss are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

A disability rating higher than 10 percent for otitis externa is denied.  

A compensable disability rating for bilateral hearing loss is denied.  


REMAND

The Veteran seeks service connection for a skin disease; respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn, and a psychiatric disability.  In addition, he asserts entitlement to a TDIU. 

With respect to the service connection claims on appeal, the Veteran asserts entitlement on a direct basis or as secondary to service-connected disability, as reflected in May 2008 correspondence.  In April 2007, he stated that his skin disease had an onset during service in 1966 coincident with the onset of service-connected otitis externa. 

He asserted that his psoriasis is caused or aggravated by otitis externa, and that Methotrexate prescribed for psoriasis symptoms causes irritability, sleeplessness and light sensitivity resulting in sunburn.  

As stated in the Board's January 2013 remand, an October 1965 service treatment record notes inflammation between the scrotum and anal area and a possible infection.  An October 1967 ear, nose and throat (ENT) evaluation during service in association with otitis externa notes the "appearance of lichen planus type skin."  

The Veteran was afforded a VA skin examination in February 2013.  The opinion provided is that the Veteran's psoriasis is not likely related to service, noting service treatment records are silent for any skin condition, with the first notation of a skin rash such as psoriasis in 2004.  

Post service records include a November 1987 private treatment record reflecting Methotrexate was prescribed for psoriasis.  VA treatment records in December 2004 note the appearance of excoriated eczematous circular flaky patches more consistent with a nummular dermatitis than psoriasis.  A December 2006 VA record notes a history of psoriasis for decades, and a February 2007 VA record notes pruritus and scaling in the ears for many years, probably associated with sebopsoriasis.  A January 2007 VA examination report notes that a dermatology consultation was needed to determination if the Methotrexate is aggravating the Veteran's dermatitis condition.  

Given the in-service findings pertaining to the skin; the Veteran's competent statements; and the medical evidence, to include the relevant in-service findings, post service findings, and the current diagnosis of psoriasis, the February 2013 VA opinion is inadequate.  

Because the outcome of the skin disease claim may have an impact on the remaining service connection claims on appeal, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

If service connection for skin disease is granted, the secondary service connection claims (respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn and a psychiatric disability) must be developed and readjudicated, to include affording the Veteran VA examinations, as warranted. 

Because the outcome of the service connection claims on appeal may have an impact on the issue of entitlement to a TDIU, the Board finds the issues of entitlement to service connection to be inextricably intertwined with that of entitlement to TDIU.  Harris, Tyrues.  As the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the service connection claims are resolved.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in the electronic record must be reviewed by the examiner.  If the examiner does not have access to the electronic record, any relevant treatment records contained therein must be printed and associated with the paper claim file so they can be available to the examiner for review.  All required testing is to be accomplished. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disease is related to service or caused or aggravated by service-connected otitis externa, or tinnitus, or any other disability determined to be related to service. 

In rendering the opinion, the examiner must address the in-service findings, to include the October 1965 notation of inflammation between the scrotum and anal area and a possible infection, as well as the October 1967 ear, nose and throat (ENT) evaluation noting the appearance of lichen planus type skin.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed, and address the relevant findings in the service treatment records. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If the development requested above leads to a grant of service connection for skin disease, then the RO must also arrange for an examination by an appropriate specialist to determine the nature and etiology of the Veteran's claimed respiratory disease; disease manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn and a psychiatric disability.  

3.  Then readjudicate the claims on appeal.  If any of the benefits remain denied issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


